633 N.W.2d 365 (2001)
Vicki L. HOLLOWAY, Plaintiff-Appellee,
v.
UNITED PARCEL SERVICE and Liberty Mutual Insurance Company, Defendants-Appellants.
Docket No. 118302, COA No. 211209.
Supreme Court of Michigan.
September 21, 2001.
On order of the Court, the application for leave to appeal from the December 1, 2000 decision of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court prior to the proceedings ordered by the Court of Appeals and any further subsequent review by the Court of Appeals.
MARKMAN, J., dissents and states as follows:
I would peremptorily reverse the Court of Appeals and reinstate the WCAC's order. In my judgment, the Court of Appeals erred in reversing the WCAC because there was "any evidence" to support *366 the latter's factual finding that plaintiff was no longer totally disabled. See Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 703-04, 614 N.W.2d 607 (2000).